DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022  has been entered.
 	2. 	Claim 1 has been amended.  Claims 2, 3, and 21-35 have been cancelled.
	3.	Claims 1 and 4-20 are pending and under consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 4.	Claim 1 and  4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/074916 A1 (Cooper et al. 23 May 2013, IDS), “Cooper”, in view of Burns et al. (Cancer Res. 2010, 70:3027-33, IDS), “Burns” evidence by Zhao et al. (J. Immunology 2009 183:5563-5574, IDS), “Zhao”  and in view of  US 2013/0078251 A1 (Freytag et al. March 28, 2013), “Freytag”. 
Cooper teaches treating cancer by administering T-cells expressing a CAR targeting CSPG4.  See abstract, ¶¶ 0016, 00102-00105, and claims 1, 7, 8, 35 and 36.
	Cooper teaches treating kidney/renal cancer. See ¶ 0009.
	Cooper teaches administering autologous and allogeneic T-cells. See ¶ 0008.
Cooper teaches that the T-cells are cytotoxic T cells, regulatory T cells, helper T cells and natural killer T-cells. See ¶ 0068.
Cooper teaches that T-helper/regulatory cells and cytotoxic T cells express CD4 and CD8 respectively.  See ¶¶ 0039, 0068, 00137 and 00190.
Cooper teaches using transmembrane domains from CD3, CD28 and CD8 in the CAR.  See ¶ 0018. 
Cooper teaches using co-stimulatory domains from CD27, CD28, OX40, CD137/4-1BB and ICOS in the CAR.  See ¶¶ 0067, 0081, and 0086. 
Cooper teaches treating cancer with additional therapeutics, like the other cancer specific CAR-T cells taught by Cooper. See ¶¶ 0066, 0067, 0070, 0078, 00130, 00131, 00158 and claims 32-36.
Cooper teaches polynucleotides encoding the CAR are introduced into the T-cells. See ¶¶ 0021-0023. 
Cooper teaches introduction of suicide genes into the CAR-T cells to conditionally ablate the T-cells in the event of serious adverse events.  See ¶ 00194.
Cooper teaches that the antigen binding domain of the CAR contains a scFv for the target antigen. See ¶¶ 0016 0067, and 0077.  The scFv are not derived from mAb 225.28S. 

Burns teaches inhibiting the proliferation, i.e. lysed, of CSPG4/HMW-MAA expressing melanoma cells with a CSPG4/HMW-MAA CAR in cell culture.  See abstract and Figure 2.  
Burns additionally teaches that the CSPG4/HMW-MAA is expressed several tumor types including tumors of neural crest origin  making the CSPG4/HMW-MAA CAR based cell therapy useful in a variety of malignancies. See p. 3033-right column.
	The CSPG4/HMW-MAA, L2H-CD8.28BBz CAR of Burns was constructed from the anti-ErB2 CAR of Zhao and comprises the entire CD8a alpha stalk, CD8 hinge, CD8 transmembrane domain, and a CD28 and a 4 1-BB endodomain.  See Burns p. 3028- Generation of retroviral constructs, vector production, and T-cell transduction. Figure 2A, reference 15 and Zhao p. 5569-left column-3rd paragraph and Fig. 5A. 
Cooper and Burns teach as set forth above, but do not teach treating glioblastoma.

Freytag teaches that MCSP/CSPG4 is expressed in glioblastomas and treating the MCSP/CSPG4 expressing glioblastoma with antibodies to MCSP/CSPG4. See ¶¶ 0004, 0017, 0019. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high, e.g. a physician, to combine the teachings of Cooper, Burns and Freytag and treat glioblastomas with a CSPG4-CAR expressing T-cells, such as the CSPG4-CAR of Burns, because Cooper teaches treating cancer by administering T-cells expressing a CAR targeting CSPG4, Burns teaches inhibiting the proliferation of CSPG4/HMW-MAA expressing melanoma cells with a CSPG4/HMW-MAA CAR in cell culture, Burns teaches that the CSPG4/HMW-MAA is expressed several tumor types, including tumors of neural crest origin, making the CSPG4/HMW-MAA CAR based cell therapy useful in a variety of malignancies and Freytag teaches that MCSP/CSPG4 is expressed in glioblastomas.  Given the effectiveness of the CSPG4-CAR and the expression of CSPG4-CAR in multiple cancers including glioblastoma, one would have been motivated to treat CSPG4 expressing cancers, like glioblastoma, with CSPG4-CAR expressing T-cells. Additionally, one would have been motivated to treat the cancers in cell culture with CSPG4-CAR expressing T-cells to determine the activity of CSPG4-CAR-T cells against the cancer cells before use.

5.	Claims 17 and 18 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/074916 A1 (Cooper et al. 23 May 2013, IDS), “Cooper”, in view of Burns et al. (Cancer Res. 2010, 70:3027-33, IDS), “Burns” evidence by Zhao et al. (J. Immunology 2009 183:5563-5574, IDS), “Zhao”  and in view of  US 2013/0078251 A1 (Freytag et al. March 28, 2013), “Freytag”, as applied to claims 1 and  4-20 above, and further in view of in view of Tannock, I.F. (Experimental Chemotherapy, Ch. 19-p. 338 and 352-359, in The Basic Science Of Oncology Tannock and Hill, eds., New York 1992, IDS).  
Cooper teaches as set forth above, but does not teach treating with chemotherapy or radiation.
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer chemotherapeutic agents to enhance the tumor response over that of the individual agents. See p. 352-2nd col.., p. 353-1st col., p. 357- 2nd col. and Table 19.3. Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination. See p. 338. 
Tannock teaches that patients frequently receive both radiation and chemotherapy. See § 19.4.4 and Table 19.4.
	It would have been prima facie at the time the invention was made to combine the treatment of CSPG4 CAR-T therapy with chemotherapy and/or radiation because Tannock teaches that it is common practice to treat cancer patients with multiple chemotherapeutic agents to get an enhanced anti-tumor response and patients frequently receive both radiation and chemotherapy. One of skill in the art would have been motivated to find the optimal treatment for cancers by combining the CSPG4 CAR-T therapy with conventional chemotherapy and/or radiation.  

Response to Arguments
6.	Applicant argues that to advance prosecution, claim 1 has been amended to recite that “the cancer is glioblastoma.” Applicants reserve the right to prosecute any cancelled subject matter in this or a related application.
Applicant argues that regarding obviousness of the claimed invention, the Office states:

Applicant's citation paragraph [0154] does not provide any evidence that an anti-CSPG4 CAR has any improved or unexpected effect in the treatment of glioblastoma .... Additionally, the claims are not limited to any particular level of CSPG4 expression|[.] Thus, applicant's statement does not provide evidence that is sufficient or commensurate in scope with the claimed invention to show the non-obviousness of the claimed invention. Thus, Applicant has not met the burden to establish nonobviousness of the claimed invention and the rejections are maintained for the reasons of record.

Applicant argues that to address this issue, Applicants direct the Office’s attention to the accompanying post-filing publication Pellegatta et al. (Sci Transl. Med. 2018 February 28; 10(430): eaao2731 doi:10.1126/scitranslmed.aao2731) on which co-inventors, Drs. Soldano Ferrone and Gianpietro Dotti, are authors. As is demonstrated, CSPG4.CAR-Ts were found to target primary glioma-derived cells grown as neurospheres (GBM-NS) in vitro (Id. at page 4). Furthermore, tumor growth was effectively controlled by intracranial administration of CSPG4.CAR-Ts in GBM-NS xenograft models (Id.). In short, “CSPG4 is effectively targeted by CSPG4.CAR-Ts that promote control of tumor growth in clinically relevant GBM xenograft models.” Id. at page 6.
Applicant argues that the cited references, Cooper, Burns, or Freytag, alone or in combination, fail to provide any evidence that the claimed invention is useful in inhibiting proliferation of glioblastoma, much less a reasonable expectation of success. Accordingly, the cited references fail to support a prima facie case of obviousness and, in event, Applicants’ specification taken together with the Pellegatta post-filing evidence overcomes any prima facie case.

	Applicant’s arguments have been considered, but have not been found persuasive.  Although Pellegatta teaches that CSPG4.CAR-Ts that promote control of tumor growth in clinically relevant GBM xenograft models and neurospheres in vitro, this is not unexpected from the teachings of the prior art.  The prior art teaches that CSPG4-CAR immune cells that are effective at inhibiting proliferation.  See Cooper and Burns. As previously set forth, Freytag teaches that MCSP/CSPG4 is expressed in glioblastomas and treating the MCSP/CSPG4 expressing glioblastoma with antibodies to MCSP/CSPG4.  Thus, it would not have been unexpected that the CSPG4-CAR immune cells of Cooper and Burns would be effective at inhibiting the proliferation of glioblastoma cells that express MCSP/CSPG4.  Furthermore, Pellegatta teaches that  13R2 and HER2 are expressed in glioblastoma.  Pellegatta teaches that CAR T cells targeting IL-13R2 and HER2 were tested in clinal trials. Pellegatta teaches that tumor regression or tumor stabilization was observed with these treatments.  Id. at pages 6-7.   Thus, the teachings of Pellegatta indicate that antitumor activity of CAR T cells directed to glioblastoma expressed antigens is not unexpected or non-obvious.  
	Additionally, the evidence of nonobviousness must be commensurate in scope with the claimed invention to rebut the prima facie case of obviousness.  See MPEP 716.02 (d).  The instant claims are drawn to administration of  a large genus of CSPG4 CARs administered in any type of immune cell to inhibit the proliferation of glioblastoma cells. However, Pellegatta only uses a single CSPG4.CAR construct in T cells for treatment of glioblastoma cells. Id. at page 4.  Thus, the evidence of Pellegatta is not commensurate in scope with the claimed invention and does rebut the prima facie case of obviousness.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18  recites the limitation "the additional cancer treatment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20  recites the limitation "the polynucleotide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1, 6-11, 13 and 16-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 2016/0024175 A1 (Chow et al. Jan. 28, 2016, effectively filed March 10, 2013), “Chow”.
Chow teaches a method of treating cancer that is treatable with temozolomide (TMZ), comprising the step of delivering a therapeutically effective amount of the cells of comprising a polynucleotide vector encoding a chimeric antigen receptor (CAR) to an individual that is receiving, has received, or will receive TMZ. See claims 1, 10, and 14 and ¶¶ 0019 and 0023-0025. 
Chow teaches that the cancer is glioblastoma and the CAR targets CSPG4/MCSP/HWM-MAA. See  ¶¶ 0023-0025 and claims 5, 6, 20 and 22.  
Chow teaches that the cells are T cell, cytotoxic T cells, or CD8+ T cells.  See ¶¶ 0013  0017, and 0056 and claim 13. 
Chow teaches administering additional chemotherapy, radiotherapy, and immunotherapy.  See ¶¶ 0168-0189.  
Chow teaches that the combined therapy would be provided in a combined amount effective to kill or inhibit proliferation of the cancer cell and inhibit tumor growth. See ¶¶ 0168. 
	Chow teaches that the cells can be autologous or allogenic.  See ¶¶ 0059. 
	 Chow teaches that the CARs comprise CD28, OX40, and/or 4-1BB co-stimulatory domains. See  ¶¶ 0044-0045. 
Chow teaches that the cytotoxic T lymphocytes can comprise inducible suicide genes to kill the modified cells.  See ¶ 0060.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 9.	Claim 1 and  4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0024175 A1 (Chow et al. Jan. 28, 2016, effectively filed March 10, 2013), “Chow” as applied to claims 1, 6-11, 13 and 16-20 above, in further view of WO 2013/074916 A1 (Cooper et al. 23 May 2013, IDS), “Cooper”, in view of Burns et al. (Cancer Res. 2010, 70:3027-33, IDS), “Burns” evidence by Zhao et al. (J. Immunology 2009 183:5563-5574, IDS), “Zhao”  and in view of  US 2013/0078251 A1 (Freytag et al. March 28, 2013), “Freytag”. 
Chow teaches as set forth above, but does not teach contacting the cancer cells with the CSPG4 CAR T cells in vitro, using CD4+ or Treg T cells, or using a transmembrane domain of claim 15 in the CAR. 
Cooper, Burns and Freytag teach as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high, e.g. a physician, to combine the teachings of Chow ,Cooper, Burns and Freytag and treat glioblastomas with a CSPG4-CAR expressed in various types of T-cells, such as the CSPG4-CARs and CD4+ or Treg T cells T-cells of Cooper and Burns, because Cooper teaches treating cancer by administering T-cells expressing a CAR targeting CSPG4, Burns teaches inhibiting the proliferation of CSPG4/HMW-MAA expressing melanoma cells with a CSPG4/HMW-MAA CAR in cell culture, Burns teaches that the CSPG4/HMW-MAA is expressed several tumor types, including tumors of neural crest origin, making the CSPG4/HMW-MAA CAR based cell therapy useful in a variety of malignancies and Freytag teaches that MCSP/CSPG4 is expressed in glioblastomas.  Given the effectiveness of the CSPG4-CAR and the expression of CSPG4-CAR in multiple cancers including glioblastoma, one would have been motivated to treat CSPG4 expressing cancers, like glioblastoma, with CSPG4-CAR expressing T-cells with the CSPG4-CARs and T-cells of Cooper and Burns. Additionally, one would have been motivated to treat the cancers in cell culture with CSPG4-CAR expressing T-cells to determine the activity of CSPG4-CAR-T cells against the cancer cells before use.
Conclusion
10.	All other objections and rejections set forth in Office Action of December 09, 2020 are withdraw in view of Applicant’s amendments and arguments.
11.	No claims allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642